—Judgment unanimously affirmed. Memorandum: We reject the argument of defendant that the verdict convicting him of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) is against the weight of the evidence. Although a different finding would not have been unreasonable, we cannot conclude that the jury, in determining that defendant possessed the requisite intent to kill the victim, “failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Fahey, J. — Attempted Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Kehoe, JJ.